EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) effective as of December 5, 2008,
by and between MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee corporation
(the “Company”), and H. ERIC BOLTON (the “Executive”).


WITNESSETH:


WHEREAS, the Company and Executive entered into that certain employment
agreement between Mid-America Apartment Communities, Inc. and Executive
effective as of December __, 1999 (the “Original Employment Agreement”);


WHEREAS, the Company and the Executive desire to enter into this Agreement which
supercedes and replaces in its entirety the Original Employment Agreement;


WHEREAS, the Company desires to employ the Executive to serve as the President
and Chief Executive Officer of the Company; and


WHEREAS, to the extent this Agreement provides for any “deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the Agreement will be administered in compliance with Code
Section 409A and the regulations promulgated thereunder; and


WHEREAS, the Company and the Executive each deem it necessary and desirable to
execute a written document setting forth the terms and conditions of said
relationship.


NOW, THEREFORE, in consideration of the premises and mutual obligations
hereinafter set forth the parties agree as follows:
 
1. Definitions.  For purposes of this Agreement, the following terms shall have
the following definitions:
 


“1994 Plan” means the Company’s Amended and Restated 1994 Restricted Stock and
Stock Option Plan.


“2004 Plan” means the Company’s 2004 Stock Plan.


“Additional Amount” means the amount the Company shall pay to the Executive in
order to indemnify the Executive against all claims, losses, damages, penalties,
expenses, interest, and Excise Taxes (including additional taxes on such
Additional Amount) incurred by Executive as a result of Executive receiving
Change of Control Benefits as further described in Section 9(e) of this
Agreement.


“Agreement” has the meaning set forth in the preamble above.


“Arbitrators” means the arbitrators selected to conduct any arbitration
proceeding in connection with any disputes arising out of or relating to this
Agreement.


“Award Plans” has the meaning set forth in Section 4(b) of this Agreement.


“Base Salary” means the annual salary to be paid to Executive as set forth in
Section 4(a) of this Agreement.


“Benefit Plans” has the meaning set forth in Section 4(c) of this Agreement.


“Board” means the Board of Directors of the Company.


“Change of Control” means any of the following events which occur during the
Term of this Agreement:
 
(i) any “person”, as that term is used in Section 13(d) and Section 14(d)(2) of
the Exchange Act , becomes, is discovered to be, or files a report on Schedule
13D or 14D-1 (or any successor schedule, form or report) disclosing that such
person is, a beneficial owner (as defined in Rule 13d-3 under the Exchange Act
or any successor rule or regulation), directly or indirectly, of securities of
the Company representing 25% or more of the combined voting power of the
Company’s then outstanding securities entitled to vote generally in the election
of directors, regardless of whether or not the Board shall have approved the
acquisition of such securities by the acquiring person;
 
 
(ii) individuals who, as of the effective date of this Agreement, constitute the
Board cease for any reason to constitute at least a majority of the Board,
unless any such change is approved by the vote of at least 80% of the members of
the Board in office immediately prior to such cessation;
 
 
(iii) the Company is merged, consolidated or reorganized into or with another
corporation or other legal person, or securities of the Company are exchanged
for securities of another corporation or other legal person, and immediately
after such merger, consolidation, reorganization or exchange less than 80% of
the combined voting power of the then-outstanding securities of such corporation
or person immediately after such transaction are held, directly or indirectly,
in the aggregate by the holders of securities entitled to vote generally in the
election of directors of the Company immediately prior to such transaction;
 
 
(iv) the Company in any transaction or series of related transactions, sells all
or substantially all of its assets to any other corporation or other legal
person and less than a majority of the combined voting power of the
then-outstanding securities of such corporation or person immediately after such
sale or sales are held, directly or indirectly, in the aggregate by the holders
of securities entitled to vote generally in the election of directors of the
Company immediately prior to such sale;
 
 
(v) the Company and its affiliates shall sell or transfer (in a single
transaction or series of related transactions) to a non-affiliate business
operations or assets that generated at least two-thirds of the consolidated
revenues (determined on the basis of the Company’s four most recently completed
fiscal quarters for which reports have been filed under the Exchange Act) of the
Company and its subsidiaries immediately prior thereto;
 
 
(vi) the Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K (or any successor, form or report or item therein) that a change in control
of the Company has occurred;
 
 
(vii) the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or
 
 
(viii) any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this sentence.
 


“Change of Control Benefits” means the Executive’s receipt of the Termination
Payment or any other payment, benefit or compensation (except for the Additional
Amount) which the Executive receives or has the right to receive from the
Company or any of its affiliates as a result of a Change of Control Termination.


“Change of Control Termination” means (i) a Termination Without Cause of the
Executive’s employment by the Company, in anticipation of, on, or within three
(3) years after a Change of Control, (ii) the Executive’s resignation for Good
Reason on or within three (3) years after a Change of Control, or (iii)
Executive’s giving of a Termination Notice of Voluntary Termination during the
thirty days immediately following the Change of Control or during the thirty
days immediately following the one year anniversary of the Change of Control.


“Code” has the meaning set forth in the recitals above.


“Company” means Mid-America Apartment Communities, Inc., a Tennessee
corporation, and any successor to its business and/or assets which assumes and
agrees to perform this Agreement by operation of law, or otherwise.


“Company Shares” means the shares of common stock of the Company or any
securities of a successor company which shall have replaced such common stock.


“Compensation Committee” means the compensation committee of the Board.


“Excess Parachute Payments” has the meaning set forth in section 280G of the
Code.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excise Tax” means a tax on Excess Parachute Payments imposed pursuant to Code
section 4999.


“Executive” means the person identified in the preamble paragraph of this
Agreement.


“Fair Market Value” means, on any give date, the closing sale price of the
common stock of the Company on the New York Stock Exchange on such date, or, if
the New York Stock Exchange shall be closed on such date, the next preceding
date on which the New York Stock Exchange shall have been open.


“Good Reason” means that the Executive terminated his employment because, within
the six (6) month period preceding the Executive’s termination, one or more of
the following conditions arose and the Executive notified the Company of such
condition within 90 days of its occurrence and the Company did not remedy such
condition within 30 days:
 
(i) a material diminution in the Executive’s Base Salary as in effect on the
date hereof or as the same may be increased from time to time;
 
(ii) a material diminution in the Executive’s authority, duties, or
responsibilities;
 
(iii) the relocation of the Company’s principal executive offices to a location
outside a thirty-mile radius of Memphis, Tennessee or the Company’s requiring
the Executive to be based at any place other than a location within a
thirty-mile radius of Memphis, Tennessee, except for reasonably required travel
on the Company’s business; or
 
(iv) any other action or inaction that constitutes a material breach by the
Company of this Agreement.
 
“Multi-Family Residential Business” means the business of acquiring, developing,
constructing, owning or operating multi-family residential apartment
communities.


“Multi-Family Residential Property” means any real estate upon which the
Multi-Family Residential Business is being conducted.


“Option(s)” means any options issued to Executive pursuant to the 1994 Plan,
2004 Plan or any other equity incentive plan adopted by the Company, any option
granted with respect to Partnership Units, or any option granted under the plan
of any successor company that replaces or assumes the Company’s or the
Partnership’s options.


“Original Employment Agreement” has the meaning set forth in the recitals.


“Partnership” means Mid-America Apartments, L.P., a Tennessee limited
partnership.


“Partnership Unit(s)” means limited partnership interests of the
Partnership.  The holder has the option of requiring the Company to redeem such
interests.  The Company may elect to effectuate such redemption by either paying
cash or exchanging Company Shares for such interests.


“Permanent Disability” means the Executive: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Company.  Medical determination of
Permanent Disability may be made by either the Social Security Administration or
by the provider of an accident or health plan covering employees or directors of
the Company provided that the definition of “disability” applied under such
disability insurance program complies with the requirements of the preceding
sentence.  Upon the request of the Company, the Executive must submit proof to
the Company of the Social Security Administration’s or the provider’s
determination.


“Restricted Stock” means any share of restricted common stock issued to
Executive pursuant to the 1994 Plan, 2004 Plan or any other equity incentive
plan adopted by the Company, any option granted with respect to Partnership
Units, or any restricted stock granted under the plan of any successor company
that replaces or assumes the Company’s or the Partnership’s restricted stock
awards.


“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph 5 thereof) of the Company if any stock of the
Company is publicly traded on an established securities market or otherwise.


“Term” has the meaning assigned to it in Section 3 of this Agreement.


“Termination Date” means the date on which the employment of Executive is
terminated, which date shall be (i) in the case of Executive’s Permanent
Disability, 30 days after a Termination Notice is given and Executive does not
return to the full-time performance of his duties within such 30 day period or
(ii) in all other instances, the date specified as the Termination Date in the
Termination Notice, which date shall not be less than thirty nor more than sixty
days from the date the Termination Notice is given.


“Termination of Employment” means the termination of the Employee’s employment
with the Company for reasons other than death or Permanent Disability.  Whether
a Termination of Employment takes place is determined based on the facts and
circumstances surrounding the termination of the Executive’s employment and
whether the Company and the Executive intended for the Executive to provide
significant services for the Company following such termination.  A change in
the Executive’s employment status will not be considered a Termination of
Employment if:
 
(i) the Executive continues to provide services as an employee of the Company at
an annual rate that is twenty percent (20%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or
 
(ii) the Executive continues to provide services to the Company in a capacity
other than as an employee of the Company at an annual rate that is fifty percent
(50%) or more of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or if employed less than
three years, such lesser period) and the annual remuneration for such services
is fifty percent (50%) or more of the average annual remuneration earned during
the final three full calendar years of employment (or if less, such lesser
period).
 
“Termination Notice” means a written notice of termination of employment by
Executive or the Company.


“Termination Payment” has the meaning set forth in Section 9(b)(i) of this
Agreement.


“Termination With Cause” means the termination of the Executive’s employment by
act of the Board for any of the following reasons:
 
(i) the Executive’s conviction for a felony;
 
 
(ii) the Executive’s theft, embezzlement, misappropriation of or intentional
infliction of material damage to the Company’s property or business opportunity;
 
 
(iii) the Executive’s intentional breach of the noncompetition provisions
contained in Section 10 of this Agreement; or
 
 
(iv) the Executive’s ongoing willful neglect of or failure to perform his duties
hereunder or his ongoing willful failure or refusal to follow any reasonable,
unambiguous duly adopted written direction of the Board or any duly constituted
committee thereof that is not inconsistent with the description of the
Executive’s duties set forth in Section 2, if such willful neglect or failure is
materially damaging or materially detrimental to the business and operations of
the Company; provided that Executive shall have received written notice of such
failure and shall have continued to engage in such failure after 30 days
following receipt of such notice from the Board, which notice specifically
identifies the manner in which the Board believes that Executive has engaged in
such failure.
 


For purposes of this subsection, no act, or failure to act, shall be deemed
“willful” unless done, or omitted to be done, by Executive not in good faith,
and without reasonable belief that such action or omission was in the best
interest of the Company.  Executive shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to Executive a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice to Executive and an
opportunity for Executive, together with his counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, Executive was
guilty of misconduct as set forth above, and of continuing such misconduct after
notice from the Board.


“Termination Without Cause” means the termination of the Executive’s employment
by the Company for any reason other than Termination With Cause, or termination
by the Company due to Executive’s death or Permanent Disability.


“Uniform Arbitration Act” means the Uniform Arbitration Act, Tennessee Code
Annotated § 29-5-391 et seq., as amended.


“Voluntary Termination” means the Executive’s voluntary termination of his
employment hereunder for any reason other than Good Reason.  If the Executive
gives a Termination Notice of Voluntary Termination and, prior to the
Termination Date, the Executive voluntarily refuses or fails to provide
substantially all the services described in Section 2 hereof for a period
greater than two consecutive weeks, the Voluntary Termination shall be deemed to
be effective as of the date on which the Executive so ceases to carry out his
duties. Voluntary refusal to perform services shall not include taking vacation
otherwise permitted in accordance with Section 4(d) hereof, the Executive’s
failure to perform services on account of his illness or the illness of a member
of his immediate family, provided such illness is adequately substantiated at
the reasonable request of the Company, or any other absence from service with
the written consent of the Board.
 
2. Employment; Services. The Company and the Executive acknowledge and agree
that the Original Employment Agreement is hereby terminated by mutual consent
and neither the Company nor the Executive shall have any continuing obligation
to the other pursuant to the terms of the Original Employment Agreement.  The
mutual agreements and covenants contained in this Agreement shall replace and
supercede in their entirety the provisions of the Original Employment
Agreement.  The Company shall employ the Executive, and the Executive agrees to
be so employed, in the capacity of President and Chief Executive Officer of the
Company to serve for the Term hereof, subject to earlier termination as
hereinafter provided.  The Executive shall devote such amount of his time and
attention to the Company’s affairs as are necessary to perform his duties to the
Company in his capacity as President and Chief Executive Officer.  The Executive
shall have authority and responsibility with respect to the day-to-day
management of the Company, consistent with direction from the Company’s Board.
 
 
3. Term; Termination.
 
 
(a) The term of the Executive’s employment hereunder shall be one year and shall
commence on the date hereof and shall be extended automatically, for so long as
the Executive remains employed by the Company hereunder, the first day of each
month beginning June 1, 2008, for an additional one-month period (such period,
as it may be extended from time to time, being herein referred to as the
“Term”), unless terminated earlier in accordance with the terms of this
Agreement, to the effect that on the first day of each month, the remaining term
of this Agreement and the Executive’s employment hereunder shall be one year.
 
 
(b) Any purported termination of employment by Executive or the Company shall be
communicated by a Termination Notice.  The Termination Notice shall indicate the
specific termination provision in this Agreement relied upon and set forth the
facts and circumstances claimed to provide a basis for termination.  If the
party receiving the Termination Notice notifies the other party prior to the
Termination Date that a dispute exists concerning the termination, the
Termination Date shall be extended until the dispute is finally determined,
either by mutual written agreement of the parties, by a binding arbitration
award, or by a final judgment, order or decree of a court of competent
jurisdiction.  The Termination Date shall be extended by a notice of dispute
only if such notice is given in good faith and the party giving such notice
pursues the resolution of such dispute with reasonable
diligence.  Notwithstanding the pendency of any such dispute, the Company will
continue to pay Executive his full compensation in effect when the notice giving
rise to the dispute was given and Executive shall continue as a participant in
all Award Plans and Benefit Plans in which Executive participated when the
Termination Notice giving rise to the dispute was given, until the dispute is
finally resolved in accordance with this subsection.  Amounts paid under this
subsection are in addition to all other amounts due under this Agreement and
shall not be offset against or reduce any other amounts due under this
Agreement.
 
 
4. Compensation.
 
 
(a) Base Salary.  During the Term, the Company shall pay the Executive for his
services a “Base Salary” of $407,753, to be paid in accordance with customary
Company policies, such Base Salary being subject to any increases approved by
the Compensation Committee or the Board, as the case may be.
 
 
(b) Award Plans.  During the Term, the Executive shall also be eligible for
additional compensation in the form of a cash bonus, shares of stock in the
Company, Partnership Units, or Options, and shall be eligible to participate the
1994 Plan, 2004 Plan, and any other stock option, incentive compensation, profit
participation, bonus or extra compensation plan that is adopted by the Company
and in which the Company’s executive officers generally participate
(collectively, “Award Plans”).
 
 
(c) Benefit Plans.  During the Term, Executive shall be entitled to participate
in, and to all rights and benefits provided by, each and every health, life,
medical, dental, disability, insurance and welfare plan maintained by the
Company including, without limitation, the benefits contemplated by Section 4 of
this Agreement, that are maintained from time to time by the Company for the
benefit of Executive, the executives of the Company generally or for the
Company’s employees generally, provided that Executive is eligible to
participate in such plan under the eligibility provisions thereof that are
generally applicable to the participants thereof (collectively, “Benefit
Plans”).
 
 
(d) Vacation. The Executive shall be entitled each calendar year to vacation
time, during which time his compensation shall be paid in full. The time
allotted for such vacation shall be three (3) weeks.
 
 
(e) Overall Qualification.  Nothing in this Agreement shall be construed as
preventing the Company from modifying, suspending, discontinuing or terminating
any of the Benefit Plans or Award Plans without notice or liability to Executive
so long as (i) the modification, suspension, discontinuation or termination of
any such plan is authorized by and performed in accordance with the specific
provisions of such plan and (ii) such modification, suspension, discontinuation
or termination is taken generally with respect to all similarly situated
employees of the Company and does not single out or discriminate against
Executive.
 
 
5. Expenses. The Company recognizes that the Executive will have to incur
certain out-of-pocket expenses, including but not limited to travel expenses,
related to his services and the Company’s business and the Company agrees to
reimburse the Executive for all reasonable expenses necessarily incurred by him
in the performance of his duties upon presentation of a voucher or documentation
indicating the amount and business purposes of any such expenses; provided that
Executive complies with the Company’s policies and procedures regarding business
expenses.
 
 
6. Voluntary Termination; Termination With Cause.  Except as otherwise provided
in Section 9 of this Agreement, if (i) the Executive shall cease being an
employee of the Company on account of a Voluntary Termination or (ii) there
shall be a Termination With Cause, the Executive shall not be entitled to any
compensation after the Termination Date of such Voluntary Termination or
Termination With Cause (except Base Salary and vacation accrued but unpaid on
the Termination Date of such event). In the event of a Voluntary Termination or
Termination With Cause, the Executive shall continue to be subject to the
noncompetition covenant contained in Section 10.
 
 
7. Death or Disability. In the event of the Executive’s death or Permanent
Disability, the Company shall continue to pay the Executive or his heirs,
devisees, executors, legatees or personal representatives, as appropriate, the
semi-monthly payments of the Base Salary then in effect for one year from the
Executive’s death or Termination Date following determination of Permanent
Disability, as applicable.  The Company shall also pay any amounts due pursuant
to the terms of any Benefit Plans and Award Plans in which Executive was a
participant, including, without limitation, the pro rata amount of any bonus to
be paid to Executive for the fiscal year in which Executive was
terminated.  Further, if Executive’s employment is terminated due to Executive’s
Permanent Disability and if Executive is no longer eligible to participate in
one or more of the Benefit Plans because of such termination, then within thirty
(30) days of the Executive’s Termination Date the Company shall pay to Executive
a lump sum in an amount equal to twelve (12) months of COBRA continuation
coverage under the Company’s group health plan and twelve (12) months of
insurance coverage which is substantially equivalent to the remaining Benefit
Plans to which Executive was entitled immediately prior to such termination.
 
 
8. Termination Without Cause; Resignation for Good Reason.  The Company may
terminate Executive for any reason, or no reason at all, at any time and
Executive may terminate this Agreement at any time for Good Reason, provided
that, upon termination of this Agreement by the Executive for Good Reason or in
the event of a Termination Without Cause, except as otherwise provided in
Section 9 of this Agreement, the Company shall provide the compensation and
benefits set forth in this Section 8.  Executive may terminate this Agreement
for Good Reason notwithstanding any incapacity due to physical or mental
illness.  Executive’s continued employment shall not constitute consent to, or a
waiver of, rights with respect to any circumstances constituting Good Reason
hereunder.
 
 
(a) Base Salary, Benefit and Award Plans.  The Company shall continue to pay the
Executive the semi-monthly payments of the Base Salary then in effect for one
year after the Termination Date.  The Company shall also pay on the Termination
Date any amounts due pursuant to the terms of any Benefit Plans and Award Plans
in which Executive was a participant, including, without limitation, the pro
rata amount of any bonus to be paid to Executive for the fiscal year in which
Executive was terminated.  In addition, if Executive is no longer eligible to
participate in one or more of the Benefit Plans because of termination of
employment, then within thirty (30) days of the Executive’s Termination Date the
Company shall pay to Executive a lump sum in an amount equal to twelve (12)
months of COBRA continuation coverage under the Company’s group health plan and
twelve (12) months of insurance coverage which is substantially equivalent to
the remaining Benefit Plans to which Executive was entitled immediately prior to
such termination. All payments under this Section 8(a) shall be made no later
than the last day of the second calendar year following the year in which the
Executive incurs a Termination of Employment.  Notwithstanding the foregoing, if
the Executive is a Specified Employee and the total of the payments under this
Section 8(a) exceeds the limit set forth in Treas. Reg. §1.409A-1(b)(9)(iii)(A)
(related to separation pay), then, the amount in excess of such limit shall be
delayed for six (6) months following the Executive’s Termination Date.  The
delayed amount shall be paid in a lump sum after the end of the six-month delay.
 
 
(b) Stock Options; Restricted Stock.  All Options and Restricted Stock granted
to Executive shall become fully vested at the Termination Date.  In lieu of
Company Shares issuable upon exercise of any outstanding and unexercised Options
granted to Executive, Executive may, at Executive’s option, receive an amount in
cash equal to the product of (i) the Fair Market Value of Company Shares on the
Termination Date over the per share exercise price of each Option held by
Executive, times (ii) the number of Company Shares covered by each such
Option.   In the event Executive does not elect to receive a cash payment for
any outstanding and unexercised Options granted to Executive, Executive shall
have the right to exercise such Options in accordance with the terms and
conditions provided in the applicable stock option plans as if Executive had
continued his employment with the Company, notwithstanding Executive’s
termination.
 
 
(c) Legal Fees.  The Company shall also pay to Executive all legal fees and
expenses incurred by Executive as a result of a Termination Without Cause or
Executive’s resignation for Good Reason (including all such fees and expenses,
if any, incurred in contesting or disputing any such termination or in seeking
to obtain or enforce any right or benefit provided by this Agreement).
 
 
9. Change of Control.
 
 
(a) Termination in Connection with a Change of Control.  Notwithstanding any
other provision in this Agreement, in the event of a Change of Control
Termination, the Company shall, on the Termination Date, pay the Executive, in
addition to any Base Salary earned but not paid through the Termination Date and
any amounts due pursuant to Award Plans and Benefit Plans including, without
limitation, the pro rata amount of Executive’s anticipated bonus for the fiscal
year in which Executive is terminated, the compensation and benefits set forth
in Section 9(b).
 
 
(b) Compensation and Benefits.
 
 
(i) A Termination Payment shall be paid which is equal to the sum of two and
99/100 (2.99) times the Executive’s annual base salary in effect on the
Termination Date plus two and 99/100 (2.99) times the average annual cash bonus
paid to the Executive for the two immediately preceding fiscal years, under this
Agreement or otherwise (but not including compensation under the Company’s
Shareholder Value Plan) (“Termination Payment”); provided, however, that in no
event shall the amount of the Termination Payment exceed the amount that would
be payable to Executive as Base Salary and bonus compensation (based on the
average annual bonus compensation paid to Executive for the two immediately
preceding fiscal years under this Agreement or otherwise) between the
Termination Date and the date upon which the Executive and the Compensation
Committee of the Board have mutually agreed that the Executive will
retire.  Notwithstanding Section 9(a), the Termination Payment shall be
calculated and paid immediately prior to the closing of the transactions
constituting a Change of Control if the Executive receives notice prior to the
Change of Control that his employment will be terminated on or after the Change
of Control.
 
 
(ii) If Executive is no longer eligible to participate in one or more of the
Benefit Plans because of termination of employment, then within thirty (30) days
of the Executive’s Termination Date the Company shall pay to Executive a lump
sum in an amount equal to eighteen (18) months of COBRA continuation coverage
under the Company’s group health plan, six (6) months of coverage under an
individual health insurance policy reasonably equivalent to the Company’s group
health plan, and twenty-four (24) months of insurance coverage which is
substantially equivalent to the remaining Benefit Plans to which Executive was
entitled immediately prior to such termination.
 
 
(iii) In lieu of Company Shares issuable upon exercise of any outstanding and
unexercised Options granted to Executive, Executive may, at Executive’s option,
receive an amount in cash equal to the product of (i) the excess of the higher
of the Fair Market Value of Company Shares on the Termination Date, or the
highest per share price for Company Shares actually paid in connection with any
Change of Control of the Company, over the per share exercise price of each
Option held by Executive, times (ii) the number of Company Shares covered by
each such Option. In the event Executive does not elect to receive a cash
payment for any outstanding and unexercised Options granted to Executive,
Executive shall have the right to exercise such Options in accordance with the
terms and conditions provided in the applicable stock option plans.
 
 
(iv) The Company shall also pay to Executive all legal fees and expenses
incurred by Executive as a result of a termination described in Section 9(a) of
this Agreement (including all such fees and expenses, if any, incurred in
contesting or disputing any such termination or in seeking to obtain or enforce
any right or benefit provided by this Agreement or in connection with any tax
audit or proceeding to the extent attributable to the application of Section
4999 of the Code to any payment or benefit provided hereunder).
 
 
(c) Certain Transactions. Notwithstanding the provisions of subparagraphs (i) or
(vi) in the definition of change of control, unless otherwise determined in a
specific case by majority vote of the Board, a Change of Control shall not be
deemed to have occurred for purposes of this Agreement solely because (i) an
entity in which the Company directly or indirectly beneficially owns 50% or more
of the voting securities or (ii) any Company-sponsored employee stock ownership
plan, or any other employee benefit plan of the Company, either files or becomes
obligated to file a report or a proxy statement under or in response to Schedule
13D, Schedule 14D-l, Form 8-K or Schedule 14A (or any successor schedule, form
or report or item thereon) under the Exchange Act, disclosing beneficial
ownership by it of shares of stock of the Company, or because the Company
reports that a Change of Control of the Company has or may have occurred or will
or may occur in the future by reason of such beneficial ownership.
 
 
(d) Escrow Arrangement.  If within thirty (30) days after the effective date of
a Change of Control Executive’s employment has not been terminated, the Company
shall deposit with an escrow agent, pursuant to an escrow agreement between the
Company and such escrow agent, a sum of money, or other property permitted by
such escrow agreement, which is substantially sufficient in the opinion of the
Company’s management to fund the amounts due to Executive set forth in Section
9(b) of this Agreement.  The escrow agreement shall provide that such agreement
may not be terminated until the earlier of (i) Executive’s employment has
terminated and all amounts due to Executive as set forth in this Agreement have
been paid to Executive or (ii) three (3) years after the effective date of the
Change of Control.
 
 
(e) Tax Matters. If the Excise Tax on Excess Parachute Payments will be imposed
on the Executive under Code section 4999 as a result of the Executive’s receipt
of the Change of Control Benefits, the Company shall indemnify the Executive and
hold him harmless against all claims, losses, damages, penalties, expenses,
interest, and Excise Taxes. To effect this indemnification, the Company shall
pay to the Executive the Additional Amount which is sufficient to indemnify and
hold the Executive harmless from the application of Code sections 280G and 4999,
including the amount of (i) the Excise Tax that will be imposed on the Executive
under section 4999 of the Code with respect to the Change of Control Benefits;
(ii) the additional (A) Excise Tax under section 4999 of the Code, (B) hospital
insurance tax under section 3111(b) of the Code and (C) federal, state and local
income taxes for which the Executive is or will be liable on account of the
payment of the amount described in subitem (i); and (iii) the further excise,
hospital insurance and income taxes for which the Executive is or will be liable
on account of the payment of the amount described in subitem (ii) and this
subitem (iii) and any other indemnification payment under this Section 9(e). The
Additional Amount shall be calculated and paid to the Executive at the time that
the Termination Payment is paid to the Executive. In calculating the Additional
Amount, the highest marginal rates of federal and applicable state and local
income taxes applicable to individuals and in effect for the year in which the
Change of Control occurs shall be used. Nothing in this paragraph shall give the
Executive the right to receive indemnification from the Company for federal,
state or local income taxes or hospital insurance taxes payable solely as a
result of the Executive’s receipt of (a) the Change in Control Benefits, or (b)
any additional payment, benefit or compensation other than the Additional
Amount.  As specified in items (ii) and (iii), above, all income, hospital
insurance and additional Excise Taxes resulting from additional compensation in
the form of the Excise Tax payment specified in item (i), above, shall be paid
to the Executive.
 


The provisions of this Section 9(e) are illustrated by the following example:


Assume that the Termination Payment and all other Change of Control Benefits
result in a total federal, state and local income tax and hospital insurance tax
liability of $180,000; and an Excise Tax liability under Code section 4999 of
$70,000. Under such circumstances, the Executive is solely responsible for the
$180,000 income and hospital insurance tax liability; and the Company must pay
to the Executive $70,000, plus an amount necessary to indemnify the Executive
for all federal, state and local income taxes, hospital insurance taxes, and
Excise Taxes that will result from the $70,000 payment to the Executive and from
all further indemnification to the Executive of taxes attributable to the
initial $70,000 payment.
 
10. Noncompetition. During the Term, the Executive shall not, other than through
the Company or affiliates of the Company, own any interest in any Multi-Family
Residential Property (other than Multi-Family Residential Property in which the
Company or the Partnership has an ownership interest), as partner, shareholder
or otherwise, or engage in the Multi-Family Residential Business, directly or
indirectly, for his own account or for the account of others, either as an
officer, director, shareholder, owner, partner, promoter, employee, consultant,
advisor, agent, manager, or in any other capacity.  For a period of two (2)
years after a Change of Control Termination, Executive shall not own any
interest in any Multi-Family Residential Property as partner, shareholder or
otherwise, or directly or indirectly, for his own account or for the account of
others, either as an officer, director, promoter, employee, consultant, advisor,
agent, manager, or in any other capacity, engage in the Multi-Family Residential
Business within 5 miles of any Multi-Family Residential Property owned by the
Company or the Partnership at the time of termination of employment.
 


The Executive agrees that damages at law for violation of the restrictive
covenant contained herein would not be an adequate or proper remedy to the
Company, and that should the Executive violate or threaten to violate any of the
provisions of such covenant, the Company, its successors or assigns, shall be
entitled to obtain a temporary or permanent injunction, as appropriate, against
the Executive in any court having jurisdiction over the person and the subject
matter, prohibiting any further violation of any such covenants. The injunctive
relief provided herein shall be in addition to any award of damages,
compensatory, exemplary or otherwise, payable by reason of such violation.


Furthermore, the Executive acknowledges that this Agreement has been negotiated
at arms’ length by the parties, neither being under any compulsion to enter into
this Agreement, and that the foregoing restrictive covenant does not in any
respect inhibit his ability to earn a livelihood in his chosen profession
without violating the restrictive covenant contained herein. The Company by
these presents has attempted to limit the Executive’s right to compete only to
the extent necessary to protect the Company from unfair competition. The Company
recognizes, however, that reasonable people may differ in making such a
determination. Consequently, the Company agrees that if the scope or
enforceability of the restricted covenant contained herein is in any way
disputed at any time, a court or other trier of fact may modify and enforce the
covenant to the extent that it believes to be reasonable under the circumstances
existing at the time.
 
11. Employment Status.  The parties acknowledge and agree that Executive is an
employee of the Company, not an independent contractor.  Any payments made to
Executive by the Company pursuant to this Agreement shall be treated for federal
and state payroll tax purposes as payments made to a Company employee,
irrespective whether such payments are made subsequent to the Termination Date.
 
 
12. Notices.  All notices or deliveries authorized or required pursuant to this
Agreement shall be deemed to have been given when in writing and personally
delivered or when deposited in the U.S. mail, certified, return receipt
requested, postage prepaid, addressed to the parties at the following addresses
or to such other addresses as either may designate in writing to the other
party:
 


To the Company:
6584 Poplar Avenue, Suite 340
Memphis, Tennessee 38128
Attn:  Chief Financial Officer
 
To the Executive:
H. Eric Bolton
3290 Kenny Drive
Germantown, Tennessee 38139



 
13. Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof and shall not be
modified in any manner except by instrument in writing signed, by or on behalf
of, the parties hereto; provided, however, that any amendment or termination of
the covenant of noncompetition in Section 10 must be approved by a majority of
the Directors of the Company other than the Executive, if the Executive is then
a director of the Company. This Agreement shall be binding upon and inure to the
benefit of the heirs, successors and assigns of the parties hereto.
 
 
14. Arbitration.  Any controversy concerning or claim arising out of or relating
to this Agreement shall be settled by final and binding arbitration in Memphis,
Shelby County, Tennessee at a location specified by the party seeking such
arbitration.
 
 
(a) The Arbitrators.  Any arbitration proceeding shall be conducted by three (3)
Arbitrators and the decision of the Arbitrators shall be binding on all
parties.  Each Arbitrator shall have substantial experience and expert
competence in the matters being arbitrated.  The party desiring to submit any
matter relating to this Agreement to arbitration shall do so by written notice
to the other party, which notice shall set forth the items to be arbitrated,
such party’s choice of Arbitrator, and such party’s substantive position in the
arbitration.  The party receiving such notice shall, within fifteen (15) days
after receipt of such notice, appoint an Arbitrator and notify the other party
of its appointment and of its substantive position.  The Arbitrators appointed
by the parties to the Arbitration shall select an additional Arbitrator meeting
the aforedescribed criteria.  The Arbitrators shall be required to render a
decision in accordance with the procedures set forth in Subparagraph (b) below
within thirty (30) days after being notified of their selection.  The fees of
the Arbitrators shall be equally divided amongst the parties to the arbitration.
 
 
(b) Arbitration Procedures.  Arbitration shall be conducted in accordance with
the Uniform Arbitration Act, except to the extent the provisions of such Act are
modified by this Agreement or the subsequent mutual agreement of the
parties.  Judgment upon the award rendered by the Arbitrator(s) may be entered
in any court having jurisdiction thereof.  Any party hereto may bring an action,
including a summary or expedited proceeding, to compel arbitration of any
controversy or claim to which this provision applies in any court having
jurisdiction over such action in Shelby County, Tennessee, and the parties agree
that jurisdiction and venue in Shelby County, Tennessee are appropriate and
approved by such parties.
 
 
15. Applicable Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Tennessee.
 
 
16. Assignment. The Executive acknowledges that his services are unique and
personal. Accordingly, the Executive may not assign his rights or delegate his
duties or obligations under this Agreement, except with respect to certain
rights to receive payments as described in Section 7.
 
 
17. Headings.  Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.
 
 
18. Successors; Binding Agreement.   The Company will require any successor to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  Failure of the Company to obtain such assumption
and agreement prior to the effectiveness of any such succession shall be a beach
of this Agreement and shall entitle Executive to compensation from the Company
in the same amount and on the same terms as Executive would be entitled to
hereunder if Executive terminates his employment for Good Reason.  The Company’s
rights and obligations under this Agreement shall inure to the benefit of and
shall be binding upon the Company’s successors and assigns.
 






[The remainder of this page is intentionally left blank.]


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.


MID-AMERICA APARTMENT
COMMUNITIES, INC.




By: /s/Simon R.C. Wadsworth___________
Name: Simon R.C. Wadsworth___________
Title:  EVP and CFO___________________






EXECUTIVE:




/s/H. Eric Bolton______________________
H. Eric Bolton